DETAILED ACTION

Claims 7-16 are directed to an allowable Species II. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6 and 17-20, directed to other Species or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 1-6 and 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 7 and 17. Specifically, the combination of the semiconductor device, comprising: a gate structure including a gate line on the first active region, gate spacers at opposite side walls of the gate line, and a gate capping layer on both the gate line and the gate spacers; and a dummy gate structure including a dummy gate line on both the first active region and the element isolation layer while having an L shape, dummy gate spacers at opposite side walls of the dummy gate line, respectively, and a dummy gate capping layer on both the dummy gate line and the dummy gate spacers, wherein the dummy gate structure is inclined toward the 

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Theresa T. Doan whose telephone number is (571)272-1704.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THERESA T DOAN/Primary Examiner, Art Unit 2814